Dismiss and Opinion Filed April 14, 2014




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-01062-CV

                   PINEY WOODS VENTURES, LLC, ET AL, Appellants
                                     V.
                         OSCAR CHAHINE, ET AL., Appellees

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 74339-86

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                 Opinion by Justice FitzGerald
        We reinstated this appeal on motion for rehearing on March 26, 2013. We notified

appellants on March 20, 2014, that the $175 filing fee was due. We directed appellants to remit

the filing fee within ten days and expressly cautioned appellants that failure to do so would result

in dismissal of the appeal. To date, appellants have not paid the filing fee or otherwise

corresponded with the Court regarding the status of the filing fee.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 42.3(b), (c).




121062F.P05                                         /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE
                                   S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  JUDGMENT

PINEY WOODS VENTURES, LLC, ET                 On Appeal from the 86th District Court,
AL, Appellants                                Kaufman County, Texas
                                              Trial Court Cause No. 74339-86.
No. 05-12-01062-CV        V.                  Opinion delivered by Justice FitzGerald.
                                              Justices Fillmore and Evans participating.
OSCAR CHAHINE, ET AL., Appellees

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellees OSCAR CHAHINE, RICK COCHRAN, RONALD
COOKSEY, JEFFREY DREWNIANY, LORRAINE G. FORMET, CHARLES GALLAGHER,
MICHAEL GEBHARDT TRUST, ROBERT HAWLEY, DOUG HUMPHREY, GAIL
JOHNSON, JIM JORDAN, MARK LANDMADE, CHRISTINE LOPEZ-RINCON, ART
LOWE, THOMAS LUTZ, EDWARD MITTELMAN, MIKE MOORE, EDWARD MURPHY,
MICHAEL NORTON, GEORGE SCHMIDT, EDWARD TALARSKI, AND BEVERLY
WANKE recover their costs of this appeal from appellants PINEY WOODS VENTURES, LLC,
CAMERON CRAVEY, KIMBERLY CRAVEY, ASHLEY CLAIRE CRAVEY, ALEXIS
CHLOE CRAVEY, AND JUOH CAMERON CRAVEY SPECIAL TRUST.


Judgment entered April 14, 2014




                                              /Kerry P. FitzGerald/
                                              KERRY P. FITZGERALD
                                              JUSTICE




                                        –2–